     Case 3:21-cv-00601-MCR-HTC Document 12 Filed 07/27/21 Page 1 of 2

                                                                            Page 1 of 2


                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION


EDWARD LEE BASKIN,
      Plaintiff,

v.                                               CASE NO. 3:21cv601-MCR-HTC

R. GUYTON, et al.,
     Defendants.
__________________________________/

                                   O R D E R

      This cause comes on for consideration upon the magistrate judge’s Report and

Recommendation dated June 23, 2021, ECF No. 11, which recommends this case be

dismissed without prejudice as malicious for Plaintiff’s abuse of the judicial process

and for failure to comply with Court orders. Plaintiff was furnished a copy of the

Report and Recommendation and afforded an opportunity to file objections pursuant

to Title 28, United States Code, Section 636(b)(1).

      Having considered the Report and Recommendation and any duly filed

objections, I have determined that the Report and Recommendation should be

adopted.
     Case 3:21-cv-00601-MCR-HTC Document 12 Filed 07/27/21 Page 2 of 2

                                                                      Page 2 of 2


     Accordingly, it is now ORDERED as follows:

     (1) The Magistrate Judge’s Report and Recommendation, ECF No. 11, is

        adopted and incorporated by reference in this Order.

     (2) This case is DISMISSED WITHOUT PREJUDICE as malicious for

        Plaintiff’s abuse of the judicial process and for failure to comply with

        Court orders.

     (3) The Clerk is directed to close the file.

     DONE AND ORDERED this 27th day of July 2021.




                                        s/  M. Casey Rodgers
                                       M. CASEY RODGERS
                                       UNITED STATES DISTRICT JUDGE




Case No. 3:21cv601-MCR-HTC
